      Case 2:18-cv-01612-JAD-GWF Document 16 Filed 05/02/19 Page 1 of 2



 1 Joseph A. Gutierrez (Bar No. 9046)
   jag@mgalaw.com
 2 Stephen G. Clough (Bar No. 10549)
   sgc@mgalaw.com
 3 MAIER GUTIERREZ & ASSOCIATES
   8816 Spanish Ridge Avenue
 4 Las Vegas, NV 89148
   Telephone: (702) 629.7900
 5 Facsimile: (702) 629.7925

 6 Attorneys for Plaintiff
   ROSEANNE BUSEY
 7
   Anna Maria Martin (Bar No. 7079)
 8 amartin@mmhllp.com
   MESERVE, MUMPER & HUGHES LLP
 9 316 California Ave. # 216
   Reno, Nevada 89509
10
   1000 Wilshire Boulevard, Suite 1860
11 Los Angeles, California 90017
   Telephone: (213) 620-0300
12
   Attorneys for Defendant
13 UNUM LIFE INSURANCE COMPANY OF AMERICA

14
                                UNITED STATES DISTRICT COURT
15
                                DISTRICT OF NEVADA - LAS VEGAS
16

17
     ROSEANNE BUSEY, an individual,                  )   Case No. 2:18-cv-01612-JAD-GWF
18                                                   )
                   Plaintiff,                        )   JOINT STIPULATION TO DISMISS
19                                                   )   ENTIRE ACTION WITH PREJUDICE;
           vs.                                       )   [PROPOSED] ORDER THEREON
20                                                   )
   UNUM LIFE INSURANCE COMPANY OF                    )   Judge: Jennifer A. Dorsey
21 AMERICA, a foreign corporation; DOES X            )
   through XX; and ROE CORPORATIONS I                )   Complaint Filed: August 27, 2018
22 through X, inclusive,                             )
                                                     )               ECF No. 16
23                 Defendant.                        )

24         IT IS HEREBY STIPULATED, by and between Plaintiff ROSEANNE BUSEY and
25 Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA, by and through their respective

26 attorneys of record, that this action shall be dismissed in its entirety with prejudice as to all

27 defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each party shall bear its

28 own attorneys’ fees and costs.

     JOINT STIPULATION TO DISMISS ENTIRE             1
     ACTION WITH PREJUDICE; [PROPOSED]                                  Case No. 2:18-cv-01612-JAD-GWF
     ORDER THEREON
      Case 2:18-cv-01612-JAD-GWF Document 16 Filed 05/02/19 Page 2 of 2



 1         The parties seek the Court’s approval of the dismissal of the action with prejudice and that

 2 all future hearings and deadlines be vacated and taken off the Court’s calendar.

 3         IT IS SO STIPULATED.

 4 Dated: May 2, 2019                            MAIER GUTIERREZ & ASSOCIATES
                                                 Joseph A. Gutierrez
 5                                               Stephen G. Clough
 6
                                                 By: /s/ Stephen G. Clough
 7                                                   Stephen G. Clough
                                                     Attorneys for Plaintiff
 8                                                   ROSEANNE BUSEY

 9
     Dated: May 2, 2019                          MESERVE, MUMPER & HUGHES LLP
10                                               Anna Maria Martin
11
                                                 By: /s/ Anna Maria Martin
12                                                   Anna Maria Martin
                                                     Attorneys for Defendant
13                                                   UNUM LIFE INSURANCE COMPANY
                                                     OF AMERICA
14

15                                           AFFIRMATION
                                             ORDER
16
           The undersigned does hereby affirm that the preceding document does not contain the social
17          Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS
   security
    HEREBY  numbers  of any
               ORDERED     thatperson.  Additionally,
                                 THIS ACTION          the filing attorney
                                                  IS DISMISSED            attests each
                                                                  with prejudice, that she
                                                                                       side has obtained
                                                                                            to bear its
18
    own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
   concurrence regarding the filing of this document and its content from the signatories to this
19
   document.                                              _________________________________
20                                                        U.S. District Judge Jennifer A. Dorsey
                                               ***ORDER***Dated: May 3, 2019
21

22 IT IS SO ORDERED:

23

24

25 HONORABLE JENNIFER A. DORSEY
   UNITED STATES DISTRICT COURT JUDGE
26

27

28 DATED:                         2019

     JOINT STIPULATION TO DISMISS ENTIRE             2
     ACTION WITH PREJUDICE; [PROPOSED]                                   Case No. 2:18-cv-01612-JAD-GWF
     ORDER THEREON
